Appeal by defendants from judgments of the Supreme Court, Kings County, rendered on December 17, 1963 and January 3, 1964, respectively, convicting them, upon a jury verdict, of murder in the first degree, and imposing life sentences. As to each defendant, the action is remitted to the trial court for a hearing upon the issue of the voluntariness of their confessions and for further proceedings consistent herewith. In the interim, the appeals will be held in abeyance. Part of the People’s proof consisted of certain *685statements made by defendants after their arrests and before their arraignments. The issue of the voluntariness of these statements was litigated during the trial and was submitted by the trial court to the jury for determination. Prior to such submission, however, no independent determination was made by the trial court with respect to the voluntariness of these statements. In view of the decision of the Supreme Court of the United States in Jackson v. Denno (378 U. S. 368), this action must be remitted to the trial court for further proceedings upon the issue of voluntariness, in accordance with the procedure prescribed by the Court of Appeals in People v. Huntley (15 N Y 2d 72) and by this court in People v. Korda (24 A D 2d 577). Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.